Per Curiam.
Bruce LeRoy Ferguson has appealed from the order modifying his obligation to pay child support. He assigns as error the trial court’s temporary reduction of the child support, the amount of the reduction, the reassignment of the costs of transporting the children for visitation, that the appellee was not required to investigate the possibility of obtaining medical insurance for the children through her present husband’s employer, and that the decree was not modified retroactively to the date the application for modification was filed. The appellee has cross-appealed, contending the trial court erred in finding a material change of circumstances had occurred and in reducing the child support payments.
After reviewing the record de novo, we conclude the trial court did not abuse its discretion in modifying the child support obligation. The judgment is, therefore, affirmed.
Affirmed.